IN THE SUPREME COURT OF THE STATE OF DELAWARE

    HANNA A. LAYTON,1                          §
                                               §
          Respondent Below,                    §   No. 377, 2018
          Appellant,                           §
                                               §   Court Below: Family Court
          v.                                   §   of the State of Delaware
                                               §   in and for New Castle County
    JACKSON P. LAYTON,                         §
                                               §   File No. CN15-04403
          Petitioner Below,                    §   Petition No. 17-34580
          Appellee.                            §
                                               §
                                               §

                               Submitted: March 22, 2019
                               Decided:   April 9, 2019

                                        ORDER

         (1)    On July 20, 2018, the appellant filed this appeal from a Family Court

order dated July 17, 2018. The appellant’s opening brief was due to be filed by

February 18, 2019. When the appellant did not file the brief, the Chief Deputy Clerk

issued a brief delinquency notice, dated February 27, 2019, advising the appellant

that the brief must be filed within seven days. The appellant did not respond to the

brief delinquency notice and did not file the opening brief.

         (2)    On March 8, 2019, the Chief Deputy Clerk issued a notice, by certified

mail, directing the appellant to show cause why the appeal should not be dismissed



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
for failure to file the opening brief. The notice to show cause directed the appellant

to respond within ten days and advised her that if she did not respond, dismissal of

the appeal would be deemed to be unopposed.

      (3)    Postal records indicate that the notice to show cause was delivered on

March 12, 2019. The appellant has not filed the opening brief. Dismissal of the

appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:


                                       /s/ Collins J. Seitz, Jr.
                                              Justice




                                          2